Title: To George Washington from Thomas McKean, 12 August 1781
From: McKean, Thomas
To: Washington, George


                        
                            Private.
                            Sir,
                            Philadelphia August 12. 1781.
                        
                        By a vessel from Cadiz last night we are informed, that our Minister at the Spanish court, as late as the
                            11th June, has made but little progress in a negociation with them; they still appear friendly, but aim at cessions we
                            cannot make; they give encouragement respecting money at sometimes, again they are disappointed and cannot promise any
                            thing certain; they have however given Mr Jay liberty to accept Bills to the amount of One hundred and fifty thousand
                            Dollars, but have no known funds appropriated for the payment. In short their conduct appears rather insincere and
                            mysterious. Our public dispatches are intercepted; or obstructed in so much, that a free correspondence is almost
                            impracticable. Mr Cardoqui was to sett off from Madrid for Philadelphia sometime in June; but his intentions of coming
                            here have been so often announced, and the delay not accounted for, that Mr Jay will say nothing about him hereafter,
                            until he has actually sailed.
                        France acts a truly friendly part. We shall certainly obtain from her, this year, twenty millions of livres;
                            four of which will be retained for Doctor Franklin, to discharge the interest on Loan-Office Certificates; two supplied in
                            military stores &c. and the residue be subject to the directions of Congress. I have the strongest reasons to
                            believe that Colonel Laurens is now on the Ocean, and has with him two millions and an half of this money in specie: I
                            pray most sincerely for his safe arrival.
                        It is yet more than probable, that there will be a negociation for a general peace some time this Fall: the
                            Congress to assemble at Vienna. France has proposed that the United States of America shall have a Minister or Ministers
                            Plenepotentiary at the Congress: The Emperor is afraid this proposition may obstruct a measure he has much at heart; it
                            has been suggested, that if the United States are heared by Memorial it would probably answer; but to this France does not
                            seem to consent. The Emperor was expected in June or July at Paris on a visit. The probable consequence of which is yet in
                            dubio.
                        Sweden and Denmark have refused to assist the Dutch with Ships of War; Russia is undecided. Count Panin, the
                            Prime Minister of Russia, is removed. Mr Neckar’s resignation has been accepted by His Most Christian Majesty; this great
                            Character was not agreeable to the court of Spain, nor to the Officers at Versailles; he is said to have conducted with
                            too much Hauteur.
                        Out of Admiral Rodney’s thirty four Ships, laden with the plunder of St Eustatia, Monsieur Piquet has
                            certainly captured twenty four; and it is said, that five more have been picked up by Privateers; the Escort, consisting
                            of a 74, one 64 and two Frigates, with five of the convoy, escaped by their swiftness in sailing.
                        An expedition was in great forwardness at Cadiz, to consist of eight sail of the line besides frigates
                            &c. and eight or ten thousand Land-forces; the destination unknown. They were to sail in July, and conjectured to
                            be for the West-Indies or this Continent.
                        By a letter from the Marquis La Fayette of the 6th from Pamunky we have intelligence, that Lord Cornwallis,
                            with the Fleet formerly mentioned, and an addition of Whale-boats, carrying the greatest part of the British Army, have
                            arrived in York river, and landed at Glocester and York-town, which they now occupy. Your Excellency is probably
                            acquainted with their situation; however the Marquiss describes the one to be a small neck projected into the river; the
                            other surrounded by the river and a Morass. Genl O’Hara commands at Portsmouth.
                        The Honorable Robert R. Livingston was appointed by Congress, on Friday last, Secretary for foreign affairs.
                        Georgia has re-established her Government, and South Carolina is expected to be soon in capacity to do the
                            same. I am, Sir, with the most respectful attachment, Your Excellency’s Most obedient humble Servant
                        
                            Thos M:Kean
                        
                    